NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT




WILLIAM MARK COLBURN, JR.,       )
DOC #D49113,                     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-2623
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 20, 2019.

Appeal from the Circuit Court for
Sarasota County; Stephen Walker,
Judge.

Howard L. Dimmig, II, Public
Defender, and Matthew J. Salvia,
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.


BLACK, BADALAMENTI, and SMITH, JJ., Concur.